Citation Nr: 0725347	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a residual of exposure to Agent Orange during 
service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from August 
1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for peripheral neuropathy.  

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
peripheral neuropathy.  Specifically, he claims that the 
disability is caused by his exposure to Agent Orange during 
active service.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e) (2006).  "The term acute 
and  subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  38 C.F.R. § 3.309(e), Note 2 (2006).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the veteran has testified that he did 
not have symptoms of neuropathy during service or within the 
first year after service.  He also has testified that there 
is really no medical evidence relating to the claim prior to 
VA treatment records dated in 2004.  Review of the medical 
evidence of record also clearly shows that the veteran has 
severe peripheral vascular disease involving the lower 
extremities.  Much of his reported "neurologic" symptoms of 
pain and numbness of the lower extremities may well be the 
result of this disability.  However, there are diagnoses of 
peripheral neuropathy contained in some of the recent VA 
treatment records, although the supporting evidence for these 
diagnoses is noticeably absent.  

The veteran did serve in Vietnam.  There are diagnoses of 
peripheral neuropathy of record.  However, a VA examination 
of the veteran has not been conducted.  The Board believes 
that such an examination would be prudent in light of these 
facts and would help determine if the diagnosis of peripheral 
neuropathy is, in fact, accurate.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Jackson.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
February 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's medical treatment records from 
VAMC Jackson, Mississippi for the period 
from February 2006 to the present.  All 
information obtained should be made part 
of the file.  

2.  The veteran should be accorded the 
appropriate examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should elicit from the veteran the exact 
symptoms he believes to be "peripheral 
neuropathy."  The examiner is requested 
to indicate if the veteran actually has a 
diagnosis of peripheral neuropathy, and if 
it is acute, subacute, or chronic, or if 
the symptoms reported are actually 
symptoms of his peripheral vascular 
disease.  If a diagnosis of peripheral 
neuropathy is made, the examiner is 
requested to express an opinion as to the 
etiology of the disorder.  Specifically, 
is it a result of exposure to herbicides 
during service in Vietnam?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

